Case 2:19-cv-00158-SJF-AYS Document 17 Filed 05/09/19 Page 1 of 1 PageID #: 46
                                                                                            FI LED
                                                                                        IN CLERK'S OFFICE
                    CIVIL CAUSE FOR INITIAL CONFERENCE                            U.S. DISTRICT COURT E.D.N.Y.

                                                                                  *      MAY 09 20i9       *
BEFORE: JUDGE FEUERSTEIN                                                           LONG ISLAND OFFICE



DATE: May 9, 2019     'IThffi: 30 minutes

CASENUMBER: 2:19-cv-00158-SJF-AYS

CASE TITLE:        Chambers v. County Of Nassau et al


PLTFFS ATTY: Eugene Kroner
            X present                                not present




DEFTS ATTY:Jeremy Scileppi
X     present                         not present

 DEFTS ATTY:Pablo Fernandez
X   present              not present




COURT REPORTER:                               COURTROOM DEPUTY: BRYAN MORABITO

OTHER:

_x_    CASE CALLED.

       DECISION:      ORDER(S) SIGNED I ENTERED ON THE RECORD/ RESERVED.

OTHER: Defendant to serve motion by 6/26/2019. Opposition to be served by 7/25/2019. Reply

and fully briefed motion to be served and filed by 8/7/2019. A status conference is scheduled before

Judge Feuerstein on 11/13/2019 at 11:15 am.
